UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2009 Date of reporting period: August 31, 2009 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 8/31/09 (Unaudited) CORPORATE BONDS AND NOTES (80.0%)(a) Principal amount Value Advertising and marketing services (0.2%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $1,230,000 $1,183,875 Lamar Media Corp. 144A sr. notes 9 3/4s, 2014 280,000 296,800 Vertis, Inc. company guaranty sr. sec. notes Ser. A, 18 1/2s, 2012 (PIK) 542,138 170,773 Automotive (2.9%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 665,000 686,613 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 1,590,000 1,335,600 ArvinMeritor, Inc. notes 8 3/4s, 2012 810,000 692,550 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) (F) (NON) 2,135,000 214 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 3,200,000 3,193,325 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 4,670,000 4,623,300 Ford Motor Credit Co., LLC sr. unsec. FRN 3.26s, 2012 200,000 166,500 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 2,790,000 2,807,438 Ford Motor Credit Corp. sr. notes 7 1/4s, 2011 205,000 192,771 Ford Motor Credit Corp. sr. unsec. unsub. notes 7 1/2s, 2012 740,000 681,111 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 2,500,000 2,537,500 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 460,000 527,270 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $2,095,000 1,759,800 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 550,000 478,500 Basic materials (7.4%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 2,345,000 2,339,138 AK Steel Corp. company guaranty sr. unsec. notes 7 3/4s, 2012 850,000 848,938 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 1,905,000 9,716 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default) (NON) 1,090,000 2,725 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.69s, 2012 1,675,000 954,750 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.629s, 2013 (Netherlands) 1,700,000 1,360,000 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 760,000 756,200 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 6,510,000 6,786,675 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 1,395,000 1,457,775 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 1,685,000 1,752,400 Graphic Packaging International, Inc. sr. notes 8 1/2s, 2011 771,000 769,073 Graphic Packaging International, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2017 520,000 533,000 Grief, Inc. 144A sr. notes 7 3/4s, 2019 475,000 465,500 Hanson PLC, Ltd. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 (United Kingdom) 1,675,000 1,658,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 875,000 656,250 Huntsman International, LLC company guaranty sr. unsec. sub. notes, Ser. REGS, 6 7/8s, 2013 EUR 915,000 1,075,030 International Paper Co. sr. unsec. notes 9 3/8s, 2019 $910,000 1,021,475 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 540,000 338,850 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,645,000 1,505,175 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 1,875,000 1,218,750 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 895,000 921,850 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 670,000 707,688 Nalco Co. 144A sr. notes 8 1/4s, 2017 365,000 381,425 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013 (PIK) 625,796 115,772 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 2,031,000 1,188,135 Novelis, Inc. company guaranty 7 1/4s, 2015 1,995,000 1,615,950 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 585,000 565,988 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 495,000 705,676 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $430,000 440,750 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 470,000 652,520 Smurfit Capital Funding PLC company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) $70,000 54,425 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 2,287,000 1,852,470 Smurfit-Stone Container Corp. sr. notes 8 3/8s, 2012 (In default) (NON) 1,960,000 1,229,900 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 310,000 304,575 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,750,000 1,631,875 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 1,835,000 1,802,888 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 1,265,000 1,440,519 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 2,095,000 2,314,975 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 2,150,000 2,322,000 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 820,000 651,900 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,530,000 1,101,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.233s, 2014 860,000 481,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 2,430,000 1,585,575 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 1,570,000 1,538,600 Broadcasting (1.9%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 610,000 457,500 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 840,000 281,400 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 1,315,000 1,384,038 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 2,795,000 2,829,938 Echostar DBS Corp. sr. notes 6 3/8s, 2011 3,700,000 3,704,625 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 755,000 756,888 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015 (PIK) 2,000,000 1,280,000 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 355,000 372,750 XM Satellite Radio Holdings, Inc. 144A sr. sec. notes 11 1/4s, 2013 370,000 383,875 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,830,000 1,738,500 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (NON) 395,000 2,173 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (NON) 1,142,000 126 Building materials (1.8%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 2,970,000 2,658,150 Building Materials Corp. company guaranty notes 7 3/4s, 2014 1,865,000 1,753,100 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 1,975,000 1,804,945 Owens Corning, Inc. company guaranty sr. unsec. notes 6 1/2s, 2016 1,655,000 1,568,981 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,170,000 2,251,375 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 455,000 423,150 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 3,495,000 1,642,650 Capital goods (4.6%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 1,755,000 1,676,025 Allied Waste North America, Inc. company guaranty sr. unsub. sec. notes 7 7/8s, 2013 355,000 367,425 Ball Corp. company guaranty sr. unsec. notes 7 3/8s, 2019 190,000 189,525 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 285,000 285,000 BBC Holding Corp. sr. notes 8 7/8s, 2014 2,465,000 2,169,200 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 2,970,000 2,925,450 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 575,000 577,875 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 431,000 336,180 Berry Plastics Holding Corp. sec. notes FRN 4.504s, 2014 230,000 165,600 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 1,960,000 1,950,200 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 2,260,000 1,949,250 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 870,000 870,000 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 200,000 131,000 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 2,985,000 2,813,363 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 725,000 692,375 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 575,000 537,625 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,185,000 3,057,285 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 605,000 447,700 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 695,000 965,922 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $2,045,000 1,881,400 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 1,635,000 1,504,200 TD Funding Corp. company guaranty 7 3/4s, 2014 2,715,000 2,694,638 Terex Corp. company guaranty 7 3/8s, 2014 1,750,000 1,671,250 Titan International, Inc. company guaranty 8s, 2012 2,150,000 2,069,375 Coal (1.2%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 4,165,000 3,977,575 Peabody Energy Corp. company guaranty 7 3/8s, 2016 4,020,000 4,020,000 Commercial and consumer services (1.3%) Aramark Corp. company guaranty 8 1/2s, 2015 2,295,000 2,226,150 Aramark Corp. company guaranty sr. unsec. notes FRN 3.983s, 2015 315,000 268,538 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 2,020,000 1,994,750 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 550,000 558,938 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 855,000 873,169 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,985,000 2,029,663 Travelport LLC company guaranty 11 7/8s, 2016 390,000 300,300 Travelport LLC company guaranty 9 7/8s, 2014 795,000 673,763 Communication services (9.9%) American Tower Corp. sr. unsec. notes 7s, 2017 705,000 691,781 American Tower Corp. 144A sr. unsec. notes 7 1/4s, 2019 570,000 560,025 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 710,000 653,200 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 2,010,000 2,055,225 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 590,000 595,900 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default) (NON) 25,000 250 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 290,000 322,263 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 3,205,000 3,561,556 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default) (NON) 1,075,000 1,085,750 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 845,000 861,900 Centennial Communications Corp. sr. unsec. notes FRN 6.347s, 2013 500,000 485,000 Cincinnati Bell, Inc. company guaranty 7s, 2015 1,005,000 944,700 Citizens Communications Co. notes 9 1/4s, 2011 1,660,000 1,747,150 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 2,280,000 2,148,900 Cricket Communications, Inc. 144A sr. sec. notes 7 3/4s, 2016 1,005,000 974,850 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 2,145,000 2,155,725 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,100,000 981,750 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 1,545,000 1,541,138 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 750,000 744,375 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 2,216,000 2,299,100 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 4,295,000 4,466,800 Intelsat Bermuda, Ltd. 144A company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 1,400,000 1,323,000 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 690,000 672,750 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon Ser. *, zero % (9 1/2s, 2/1/10), 2015 (Bermuda) (STP) 2,165,000 2,110,875 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 960,000 967,200 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 1/2s, 2013 (Bermuda) 1,275,000 1,284,563 iPCS, Inc. company guaranty sr. notes FRN 2.608s, 2013 680,000 557,600 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,520,000 2,079,000 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 265,000 206,700 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 425,000 420,750 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,445,000 3,380,406 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 2,805,000 2,394,769 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 545,000 539,550 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 455,000 461,825 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,020,000 879,750 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 140,000 135,100 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 3,555,000 3,661,650 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 933,538 Qwest Corp. 144A sr. unsec. notes 8 3/8s, 2016 400,000 404,000 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 1,730,000 1,747,300 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 520,000 522,600 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 1,150,000 1,147,125 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,560,000 2,589,900 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 830,000 790,575 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 805,000 819,088 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 200,000 201,750 West Corp. company guaranty 9 1/2s, 2014 1,955,000 1,803,488 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 1,600,000 1,736,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 200,000 296,206 Windstream Corp. company guaranty 8 5/8s, 2016 $3,125,000 3,136,719 Windstream Corp. company guaranty 8 1/8s, 2013 2,160,000 2,160,000 Conglomerates (0.2%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 1,510,000 1,515,663 Consumer (0.6%) Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 2,040,000 2,050,200 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,680,000 2,425,400 Consumer staples (5.4%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)(NON) 415,457 6,416 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,475,000 1,172,625 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 965,000 776,825 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 2,060,000 1,944,125 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 290,000 284,200 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 60,853 24,037 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 275,000 266,063 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,715,000 2,626,763 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 2,625,000 2,680,781 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 1,965,000 2,240,100 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,645,000 2,433,400 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 1,880,000 1,856,500 Jarden Corp. company guaranty 7 1/2s, 2017 3,185,000 3,065,563 Jarden Corp. sr. unsec. 8s, 2016 605,000 620,125 JBS USA LLC/JBS USA Finance, Inc. 144A sr. notes 11 5/8s, 2014 1,015,000 1,065,750 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 655,000 627,163 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,013,000 2,033,130 Rite Aid Corp. company guaranty 9 1/2s, 2017 1,885,000 1,357,200 Rite Aid Corp. sec. notes 7 1/2s, 2017 180,000 150,300 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 1,270,000 1,327,150 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 410,000 385,400 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 1,420,000 1,171,500 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 975,000 994,500 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 (In default) (NON) 1,990,000 1,432,800 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 12 1/2s (12 3/4s, 10/2/09), 2013 (STP) (In default) (NON)(PIK) 1,370,000 986,400 Supervalu, Inc. sr. unsec. notes 8s, 2016 1,010,000 993,588 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,185,000 1,321,275 United Rentals North America, Inc. company guaranty sr. unsec. notes 6 1/2s, 2012 555,000 532,800 United Rentals North America, Inc. 144A company guaranty sr. unsec. notes 10 7/8s, 2016 265,000 270,300 Wendy's/Arby's Restaurants LLC 144A sr. unsec. notes 10s, 2016 2,795,000 2,864,875 Energy (oil field) (1.6%) Complete Production Services, Inc. company guaranty 8s, 2016 1,440,000 1,234,800 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 3,400,000 3,196,000 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 873,825 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 2,220,000 2,009,100 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 881,231 893,852 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 1,890,000 1,908,900 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default) (NON) 1,480,000 547,600 Entertainment (1.0%) AMC Entertainment, Inc. company guaranty 11s, 2016 771,000 797,985 Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 810,000 818,100 Hertz Corp. company guaranty 8 7/8s, 2014 2,310,000 2,211,825 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,840,000 1,534,100 Universal City Development Partners, Ltd. sr. unsec. unsub. notes 11 3/4s, 2010 1,470,000 1,466,325 Financials (3.0%) CB Richard Ellis Services, Inc. 144A sr. sub. notes 11 5/8s, 2017 670,000 696,800 CIT Group, Inc. sr. unsec. notes 7 5/8s, 2012 1,145,000 648,719 CIT Group, Inc. sr. unsec. unsub. notes 5.65s, 2017 900,000 505,744 CIT Group, Inc. sr. unsec. unsub. notes 5.2s, 2010 700,000 421,014 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 400,000 395,253 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 380,000 354,320 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 1,035,000 941,464 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 1,961,000 1,946,293 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 1,285,000 1,211,113 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 1,473,000 1,322,018 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 3,786,000 3,293,820 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 655,000 604,238 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 1,553,000 1,273,460 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 1,013,000 891,440 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.868s, 2014 156,000 120,120 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 555,000 466,200 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 320,000 288,400 iStar Financial, Inc. sr. unsec. unsub. notes 8 5/8s, 2013 (R) 675,000 318,938 iStar Financial, Inc. sr. unsec. unsub. notes 5.65s, 2011 (R) 885,000 504,450 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 430,000 174,150 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 499,800 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,460,000 1,339,550 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 1,195,000 896,250 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 245,000 224,175 Universal City Florida Holding Co. sr. unsec. notes FRN 5.233s, 2010 1,110,000 1,012,875 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.315s, 2014 330,000 254,925 Gaming and lottery (2.7%) American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 1,460,000 1,215,450 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 1,250,000 1,040,625 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,020,000 888,675 Harrah's Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 2,712,000 1,898,400 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 860,000 875,050 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 14,000 12,180 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,995,000 468,825 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 345,000 262,200 MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 830,000 593,450 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 260,000 273,650 MTR Gaming Group, Inc. 144A company guaranty sr. notes 12 5/8s, 2014 2,190,000 2,135,250 Penn National Gaming, Inc. company guaranty sr. notes 6 7/8s, 2011 290,000 290,000 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 385,000 382,113 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,250,000 1,087,500 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 2,357,000 2,357,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 410,000 403,850 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 1,600,000 506,000 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 3,905,000 390,500 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 1,155,000 1,062,600 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,640,000 2,686,200 Health care (7.5%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,985,000 2,084,250 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 1,475,000 1,480,531 DaVita, Inc. company guaranty 6 5/8s, 2013 2,025,000 1,964,250 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 2,975,000 2,889,469 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 1,245,000 1,350,825 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 2,163,000 2,184,630 HCA, Inc. sr. sec. notes 9 1/4s, 2016 2,735,000 2,769,188 HCA, Inc. sr. sec. notes 9 1/8s, 2014 4,910,000 4,959,100 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 515,000 530,450 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 1,600,000 1,620,000 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,765,000 1,575,263 Healthsouth Corp. company guaranty sr. unsec. notes FRN 7.218s, 2014 825,000 787,875 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 660,000 645,150 Omnicare, Inc. company guaranty 6 3/4s, 2013 185,000 174,825 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 514,000 475,450 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 2,195,000 2,063,300 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 505,000 474,069 Select Medical Corp. company guaranty 7 5/8s, 2015 3,065,000 2,789,150 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,149,450 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 1,884,700 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 2,790,000 2,650,500 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 1,575,000 1,551,375 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,540,000 1,139,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 1,352,081 1,000,540 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 560,000 603,400 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 2,335,000 2,393,375 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 655,000 615,700 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 265,000 268,313 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 3,436,000 3,375,870 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 3,150,000 3,299,625 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 665,850 Homebuilding (0.8%) D.R. Horton, Inc. company guaranty sr. unsec. unsub. notes Ser. MTN, 6s, 2011 675,000 671,625 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,490,000 1,281,400 Meritage Homes Corp. sr. notes 7s, 2014 245,000 215,600 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 3,860,000 2,296,700 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 925,000 726,125 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 505,000 396,425 Household furniture and appliances (0.3%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 945,000 836,325 Sealy Mattress Co. 144A sr. sec. notes 10 7/8s, 2016 1,400,000 1,505,000 Lodging/Tourism (0.8%) FelCor Lodging LP company guaranty 9s, 2011 (R) 1,617,000 1,515,938 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 450,000 418,500 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 2,445,000 2,408,325 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 3.129s, 2014 1,100,000 814,000 Media (1.8%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,290,000 1,238,400 Affinion Group, Inc. company guaranty 10 1/8s, 2013 1,770,000 1,758,938 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,765,000 1,129,600 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 100,000 92,250 Interpublic Group of Companies, Inc. (The) sr. unsec. unsub. notes FRN 2.44s, 2010 800,000 764,000 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 345,000 360,956 Liberty Media, LLC sr. notes 5.7s, 2013 1,610,000 1,529,500 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 2,065,000 1,951,425 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 2,060,000 1,442,000 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 930,000 941,625 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 705,000 724,388 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 240,000 349,941 Oil and gas (8.1%) Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 444,000 297,480 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,310,000 877,700 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 194,150 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 400,000 408,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 3,815,000 3,738,700 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,650,000 2,518,500 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 2,015,000 1,984,775 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 2,360,000 1,663,800 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 1,070,000 1,086,050 Denbury Resources, Inc. company guaranty 7 1/2s, 2013 179,000 177,210 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 330,000 347,325 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 2,045,000 1,993,875 Encore Acquisition Co. sr. sub. notes 6s, 2015 2,295,000 1,973,700 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 250,000 246,250 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,890,000 2,651,575 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 175,000 160,563 Forest Oil Corp. sr. notes 8s, 2011 3,105,000 3,159,338 Harvest Operations Corp. sr. notes 7 7/8s, 2011 2,350,000 2,173,750 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 1,225,000 1,130,063 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 288,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 351,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 3,230,000 3,116,950 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 620,000 403,000 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 1,405,000 899,200 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 2,150,000 2,182,250 PetroHawk Energy Corp. 144A sr. notes 10 1/2s, 2014 455,000 486,850 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,340,000 1,246,200 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 354,050 Plains Exploration & Production Co. company guaranty 7s, 2017 3,065,000 2,819,800 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 480,000 398,400 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 565,000 531,100 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 880,000 932,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 420,000 413,700 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 2,300,000 1,863,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.222s, 2014 675,000 560,498 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 2,115,000 1,914,075 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 3,215,000 2,909,575 Whiting Petroleum Corp. company guaranty 7s, 2014 2,030,000 1,989,400 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,430,000 2,472,248 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 730,000 790,469 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 1,395,000 1,513,017 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 716,371 Publishing (0.3%) American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 (F) 85,000 40,821 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 (F) 11,090 5,326 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default) (NON) 1,356,600 735,956 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 1,110,000 928,238 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 410,000 386,425 Retail (2.3%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,355,000 836,713 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 2,008,000 1,882,500 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 975,000 1,082,250 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 2,930,000 2,512,475 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 1,355,000 616,525 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.668s, 2012 385,000 169,400 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,490,000 1,281,400 Michaels Stores, Inc. company guaranty 10s, 2014 890,000 849,950 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 3,027,355 2,255,379 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 2,970,000 3,014,550 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,690,000 1,487,200 Technology (4.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 5,000 4,150 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 1,360,000 1,343,000 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 855,000 893,475 Avago Technologies Finance company guaranty sr. unsec. notes FRN 6.168s, 2013 (Singapore) 7,000 6,580 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 390,000 415,736 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 1,065,000 1,057,013 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 660,000 521,400 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,605,000 1,364,250 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 570,000 513,000 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 4,720,000 4,035,600 First Data Corp. 144A company guaranty sr. sub. notes 11 1/4s, 2016 750,000 573,750 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 10.55s, 2015 (PIK) 2,465,000 1,910,375 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 3,960,000 2,673,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 272,000 150,960 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 155,000 157,906 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 785,000 785,000 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,180,000 1,140,175 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 980,000 973,875 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 210,000 142,800 National Semiconductor Corp. sr. unsec. notes 6.6s, 2017 1,215,000 1,119,983 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (NON) 1,235,000 1,544 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 225,000 205,875 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 1,040,000 897,000 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 605,000 543,620 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 590,000 632,775 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,997,000 1,977,030 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 3,884,000 3,845,160 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,235,000 1,142,375 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 1,760,000 1,724,800 Xerox Capital Trust I company guaranty 8s, 2027 1,625,000 1,304,843 Textiles (0.4%) Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,135,000 1,135,000 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 1,340,000 1,370,150 Tire and rubber (0.5%) Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 605,000 614,075 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 2,515,000 2,684,763 Transportation (0.4%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,367,700 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 1,305,000 1,349,044 Utilities and power (6.4%) AES Corp. (The) sr. unsec. notes 8s, 2020 520,000 486,200 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,065,000 1,019,738 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 2,102,000 2,144,040 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 1,220,000 1,322,681 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 (Mexico) 1,325,000 1,443,933 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 504,904 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,430,000 1,459,601 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 555,000 449,550 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 1,929,300 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 615,325 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 175,000 155,750 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,920,000 1,392,000 Edison Mission Energy sr. unsec. notes 7s, 2017 45,000 34,369 El Paso Corp. sr. notes Ser. GMTN, 7.8s, 2031 705,000 627,450 El Paso Corp. sr. unsec. notes 12s, 2013 420,000 474,600 El Paso Corp. sr. unsec. notes 7s, 2017 750,000 704,933 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 901,536 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 3,720,000 3,478,200 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 805,000 821,100 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 230,000 223,100 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 2,645,000 2,658,225 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,960,000 2,841,600 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 495,000 579,734 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 890,588 NRG Energy, Inc. sr. notes 7 3/8s, 2016 7,400,000 7,076,250 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 2,025,000 2,090,813 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 508,436 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,940,000 1,973,950 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 680,000 712,014 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 1,165,000 1,230,298 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 6 3/4s, 2015 140,000 146,738 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 610,000 680,697 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 320,358 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,430,000 1,652,342 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 620,000 707,257 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 68,000 71,569 Total corporate bonds and notes (cost $576,660,367) SENIOR LOANS (9.1%)(a)(c) Principal amount Value Automotive (0.3%) TRW Automotive, Inc. bank term loan FRN Ser. B, 6.313s, 2014 $1,983,376 $1,972,467 Basic materials (0.4%) Huntsman International, LLC bank term loan FRN Ser. B, 2.011s, 2014 1,214,085 1,131,123 Lyondell Chemical Co. bank term loan FRN 13s, 2009 (U) 250,000 258,906 NewPage Holding Corp. bank term loan FRN 4.063s, 2014 950,883 880,586 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 425,647 420,681 Broadcasting (0.2%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.714s, 2016 290,000 201,671 Univision Communications, Inc. bank term loan FRN Ser. B, 2.511s, 2014 1,850,000 1,448,285 Capital goods (0.4%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 28,680 21,379 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.372s, 2014 564,341 420,670 Hexcel Corp. bank term loan FRN 6 1/2s, 2014 276,500 276,730 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.814s, 2013 720,000 645,267 Sensata Technologies BV bank term loan FRN 2.246s, 2013 (Netherlands) 351,596 287,137 Sequa Corp. bank term loan FRN 3.844s, 2014 579,632 494,136 Wesco Aircraft Hardware Corp. bank term loan FRN 6.02s, 2014 300,000 225,000 Wesco Aircraft Hardware Corp. bank term loan FRN 2.52s, 2013 634,000 580,110 Communication services (0.5%) Cebridge Connections, Inc. bank term loan FRN 4.781s, 2014 615,000 554,269 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 1,275,000 1,076,578 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 881,757 668,665 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 130,000 134,008 Mediacom Communications Corp. bank term loan FRN Ser. C, 2.01s, 2015 889,648 827,372 Consumer cyclicals (3.0%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.03s, 2014 2,376,693 2,029,102 Building Materials Holdings Corp. bank term loan FRN 3.063s, 2014 1,167,075 1,064,956 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 1,843,250 1,720,366 Chester Down & Marina, LLC bank term loan FRN 12 3/8s, 2016 1,025,000 991,688 Citadel Communications bank term loan FRN Ser. B, 2.341s, 2014 760,000 430,160 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 377,605 319,076 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 822,935 214,375 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.279s, 2014 307,065 79,990 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.27s, 2014 238,636 162,671 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.318s, 2014 135,852 92,606 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 1,553,100 1,529,804 Navistar Financial Corp. bank term loan FRN 3.455s, 2012 940,000 874,200 Navistar International Corp. bank term loan FRN 3.511s, 2012 2,585,000 2,404,050 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 2.493s, 2013 570,000 469,232 QVC, Inc. bank term loan FRN 5.095s, 2014 385,000 379,827 Six Flags Theme Parks bank term loan FRN 2.656s, 2015 2,822,348 2,729,445 Thomas Learning bank term loan FRN Ser. B, 2.76s, 2014 3,038,579 2,605,581 Travelport bank term loan FRN 3.098s, 2013 48,408 43,446 Travelport bank term loan FRN Ser. B, 2.883s, 2013 49,559 44,479 Travelport bank term loan FRN Ser. DD, 2.761s, 2013 329,530 294,929 Travelport, LLC. bank term loan FRN Ser. C, 10 1/2s, 2013 280,000 282,450 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 3,524,169 1,475,746 United Components, Inc. bank term loan FRN Ser. D, 2.72s, 2012 194,222 176,257 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 675,000 431,325 Consumer staples (0.7%) Claire's Stores, Inc. bank term loan FRN 3.064s, 2014 857,812 558,803 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.973s, 2013 208,616 209,952 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.939s, 2013 786,906 791,947 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.505s, 2013 120,499 121,271 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.031s, 2014 1,355,954 1,250,867 Revlon Consumer Products bank term loan FRN Ser. B, 4.383s, 2012 795,000 739,748 Rite-Aid Corp. bank term loan FRN 9 1/2s, 2015 1,130,000 1,169,550 Rite-Aid Corp. bank term loan FRN Ser. B, 2.027s, 2014 118,500 102,256 Financials (0.1%) CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 6.002s, 2013 670,000 635,383 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.496s, 2014 414,735 336,626 Health care (1.0%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.612s, 2014 1,562,515 1,455,581 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.511s, 2014 81,539 75,959 Healthsouth Corp. bank term loan FRN Ser. B, 2.53s, 2013 1,457,736 1,409,840 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.738s, 2014 2,488,974 2,065,849 Select Medical Corp. bank term loan FRN Ser. B, 2.413s, 2012 329,141 310,489 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 2.6s, 2015 287,269 259,260 United Surgical Partners International, Inc. bank term loan FRN 2.384s, 2014 1,279,711 1,183,733 Homebuilding (0.2%) Realogy Corp. bank term loan FRN 0.166s, 2013 432,897 329,929 Realogy Corp. bank term loan FRN Ser. B, 3.281s, 2013 1,607,903 1,225,452 Media (%) Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. TA, 2.276s, 2013 85,054 79,171 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. TB, 4.026s, 2016 177,597 166,460 Oil and gas (0.1%) Targa Resources, Inc. bank term loan FRN 2.263s, 2012 395,963 387,879 Targa Resources, Inc. bank term loan FRN 0.473s, 2012 229,325 224,643 Retail (0.4%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 2.575s, 2013 574,647 497,788 Dollar General Corp. bank term loan FRN Ser. B1, 3 1/8s, 2013 1,275,000 1,240,115 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 772,136 681,169 Technology (0.5%) Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 594,293 546,750 First Data Corp. bank term loan FRN Ser. B3, 3.017s, 2014 933,334 775,979 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.759s, 2014 (Singapore) 224,791 201,525 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.696s, 2014 (Singapore) 782,272 701,307 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 571,965 538,600 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 2.031s, 2013 469,322 350,232 Utilities and power (1.3%) Calpine Corp. bank term loan FRN Ser. B, 3.475s, 2014 2,725,551 2,501,118 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.776s, 2014 5,587,422 4,246,441 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.776s, 2014 3,252,075 2,461,125 Total senior loans (cost $67,904,409) CONVERTIBLE BONDS AND NOTES (3.2%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $563,070 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,515,000 1,217,681 Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 1,175,000 1,064,844 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 880,000 1,008,700 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 620,000 860,250 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 865,000 1,029,437 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 855,000 721,406 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 770,000 365,750 Global Crossing, Ltd. cv. sr. unsec. notes 5s, 2011 710,000 681,572 Intel Corp. cv. jr. unsec. sub. bonds 2.95s, 2035 720,000 649,800 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 845,000 1,087,431 Interpublic Group of Companies, Inc. (The) cv. sr. unsec. notes 4 1/4s, 2023 1,055,000 967,963 Jazz Technologies, Inc. cv. company guaranty sr. unsec. unsub. notes 8s, 2011 20,000 13,700 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 795,000 585,836 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,000,000 738,750 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 3,212,000 2,400,970 Maxtor Corp. cv. company guaranty sr. unsec. unsub. debs 2 3/8s, 2012 1,220,000 1,218,475 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 175,000 148,313 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 288,000 244,080 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 2,155,000 1,761,713 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 999,000 854,145 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 1,147,000 952,010 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 510,000 622,200 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 1,310,000 903,900 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 1,265,000 1,146,406 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 353,000 250,189 Total convertible bonds and notes (cost $19,746,087) ASSET-BACKED SECURITIES (0.4%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) $3,901,050 $1,277,602 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 1,713,190 Total asset-backed securities (cost $2,040,547) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) Principal amount Value Argentina (Republic of) bonds FRB 1.597s, 2013 $2,000,000 $718,000 Total foreign government bonds and notes (cost $770,000) MORTGAGE-BACKED SECURITIES (0.1%)(a) Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 $1,025,000 $265,296 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 1,000,000 70,000 Ser. 04-1A, Class K, 5.45s, 2040 365,000 21,900 Ser. 04-1A, Class L, 5.45s, 2040 165,000 8,250 Total Mortgage-backed securities (cost $2,152,752) SHORT-TERM INVESTMENTS (4.7%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 32,285,673 $32,285,673 U.S. Treasury Bills with an effective yield of 0.70%, December 17, 2009 (SEGSF) $250,000 249,482 Total short-term investments (cost $32,535,155) TOTAL INVESTMENTS Total investments (cost $701,809,317) (b) FORWARD CURRENCY CONTRACTS TO BUY at 8/31/09 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $1,087,650 $1,094,041 9/17/09 $(6,391) Total FORWARD CURRENCY CONTRACTS TO SELL at 8/31/09 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $5,051,103 $5,078,540 9/17/09 $27,437 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 8/31/09 (Unaudited) Fixed payments Termi- received Unrealized Swap counterparty / Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** amount date per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 Ba2 $400,000 9/20/12 350 bp $(1,931) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 Ba2 370,000 12/20/12 363 bp (1,547) JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 255,000 6/20/12 230 bp (80,612) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 255,000 6/20/13 595 bp (30,341) Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 Ba2 405,000 9/20/12 330 bp (4,383) Nalco Co., 7.75%, 11/15/11 Ba2 530,000 3/20/13 460 bp 13,468 UBS, AG Meritage Homes Corp., 7%, 5/1/14 635,000 9/20/13 (760 bp) (70,129) Total * Payments related to the reference debt are made upon a credit default event. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at August 31, 2009. Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes NOTES (a) Percentages indicated are based on net assets of $689,105,304. (b) The aggregate identified cost on a tax basis is $701,839,185, resulting in gross unrealized appreciation and depreciation of $30,737,577 and $59,724,665, respectively, or net unrealized depreciation of $28,987,088. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at August 31, 2009. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at August 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $38,535 for the period ended August 31, 2009. During the period ended August 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $114,665,113 and $82,379,440, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents unfunded loan commitments. As of August 31, 2009, the fund had unfunded loan commitments of $83,308, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Lyondell Chemical Co. $83,308 At August 31, 2009, liquid assets totaling $2,215,000 have been designated as collateral for open swap contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at August 31, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average notional balance of $5,426,210 in forward currency contracts during the period ended August 31, 2009. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional balance of $5,446,300 in forward currency contracts during the period ended August 31, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At August 31, 2009, the fund had net liability position of $185,138 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $139,930. Lehman receivable payable agreement: On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $4,975,120 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS 157"). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $ $2,990,792 Convertible bonds and notes 22,058,591 Corporate bonds and notes 550,927,952 52,777 Foreign government bonds and notes 718,000 Mortgage-backed securities 365,446 Senior loans 63,203,598 Short-term investments 32,285,673 249,482 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include swaps and forward contracts. The following is a reconciliation of Level 3 assets as of August 31, 2009: Change in net Balance as of Accrued discounts/ Realized gain/ unrealized appreciation/ Net purchases/ Net transfers in and/ Balance as of Investments in securities: November 30, 2008 premiums (loss) (depreciation)  sales or out of Level 3 August 31, 2009 Asset-backed securities $ Corporate bonds and notes (534) 9,238 (8,840) (303,639) Totals: $  Includes $1,421,048 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for all securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued discounts/ Realized gain/ unrealized appreciation/ Net purchases/ Net transfers in and/ Balance as of November 30, 2008 premiums (loss) (depreciation)  sales or out of Level 3 August 31, 2009  Other financial instruments: $ (39,374) - Other financial instruments include swaps and forward contracts. Includes amount receivable under receivable purchase agreement.  Includes ($39,374) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for all securities (including Level 1 and Level 2) can be found in the Statement of operations. Market Values of Derivative Instruments as of August 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement 133 Market value Market value Credit contracts $13,468 $(188,943) Foreign exchange contracts 27,437 (6,391) Total $40,905 $(195,334) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2009
